DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Provided are” should be deleted from the abstract. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 recite “an addition polymerization-type resin”. The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Examiner suggests deleting the term “type”. Appropriate correction is required. 
Claims 6-10 depend on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No.16/695,208 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both have claims drawn to a lithographic printing plate precursor comprising: . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (JP 2003-025750 A1; see attached machine translation for citations) in view of Inasaki et al. (US 2018/0356730 A1) or Mizuno et al. (US 2017/0123315 A1).
Regarding claims 1-3 and 5-7, Okamura et al. teach a lithographic printing plate precursor (material; see abstract, claims, examples and [0001]) comprising: an image recording layer (image forming material layer; [0011]) on a hydrophilic support, wherein the image-recording layer includes a polymer particle [0013]; an infrared absorber (photothermal converters i.e. cyanine; [0130]), a polymerization initiator [0052], a polymerizable compound [0074] and binder polymer ( hydrophilic binder; [0128]). Okamura et al. teach the polymer particles obtained by polymerizing at least two monomers, including a crosslinking monomer, on a hydrophilic support. Okamura et al. teach the copolymer of monomer having a hydrophilic group and a crosslinking monomer is used for the polymer particles [0090-0092]. Okamura et al. teach a carboxyl group, a sulfo group or the like is used as the hydrophilic group (in particular, [0091]), and that ethylene glycol di(methacrylate), divinylbenzene or the like is used as the crosslinking monomer [0074-0082].
Regarding claim 1, Okamura et al. do not explicitly teach the image-recording layer comprises a radical production aid as instantly claimed. However, it is well-known feature to include a radical production aid (e.g. borate compound) in an image recording layer (image-forming layer) of a lithographic printing plate ( see paragraphs [0211-0231, 0280 and 0282] & claims of  Inasaki et al. or see claims and paragraph [0209] of Mizuno et al. ). Inasaki et al. and Mizuno et al. teach the radical production aid (borate compound) contributes to improvement of the printing resistance in lithographic printing plates. Okamura et al. teach the lithographic printing plate material using polymer particles has excellent printing durability and development 
Regarding claims 10 and 11, Okamura et al. teach a method for producing a lithographic printing plate comprising (examples and claims): exposing the lithographic printing plate precursor in an image shape and forming an exposed portion and a non-exposed portion; and removing the non-exposed portion by supplying at least one printing ink or dampening water [0150].
Regarding claim 12, Okamura et al. teach a method for producing a lithographic printing plate comprising (examples and claims): exposing the lithographic printing plate precursor in an image shape and forming an exposed portion and a non-exposed portion; and removing the non-exposed portion by supplying a developer having a pH of 2 or higher and 11 or lower [0149-0150].
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (JP 2003-025750 A1) in view of Inasaki et al. (US 2018/0356730 A1) or Mizuno et al. (US 2017/0123315 A1) as applied to claims 1-3, 5-7 and 10-12 above, and further in view of Iwai et al. (US 2008/0233516 A1).
Regarding claims 8-9, Okamura et al. do not explicitly disclose a protective layer including an inorganic lamellar compound on the image recording layer as instantly claimed. However, it is well-known feature that oxygen barrier performance, scratch resistance, and an anti-ablation function are produced by providing a protective layer containing an inorganic layered compound (see paragraphs [0272 & 0278] of Iwai et al.) A person skilled in the art could . 
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2008/0171286  A1) in view of Inasaki et al. (US 2018/0356730 A1) or Mizuno et al. (US 2017/0123315 A1).
Regarding claims 1-7 and 10-12, Nguyen et al. teach a negative-type  offset lithographic printing plate precursor (material; see abstract, claims, examples and [0002 & 0240-0255]) comprising: an image recording layer (laser imageable surface layer) on a hydrophilic support [0197], wherein the image-recording layer includes a polymer particle [0017]; an infrared absorber (near-infrared absorbing dye [0216-0221]), a polymerization initiator [0235], a polymerizable compound [0222-0231] and binder polymer [0174]. Nguyen et al. teach the printing plate precursor can be developed on-press with fountain solution ([0248-0249 & example 12). Figures 32 and 32 shows the polymeric particles corresponding to polymeric particles recited by instant claims 1-6, wherein the polymer particle have a sulfonic acid group, a polyethylene oxide structure (hydrophilic  structure) and a crosslinked structure. 
Regarding claim 1, Nguyen et al. do not explicitly teach the image-recording layer comprises a radical production aid as instantly claimed. However, it is well-known feature to include a radical production aid (e.g. borate compound) in an image recording layer (image-forming layer) of a lithographic printing plate ( see paragraphs [0211-0231, 0280 and 0282] & claims of  Inasaki et al. or see claims and paragraph [0209] of Mizuno et al. ). Inasaki et al. and Mizuno et al. teach the radical production aid (borate compound) contributes to improvement of the printing resistance in lithographic printing plates. Therefore, it would have been obvious to one of ordinary skill in the art to include a radical production aid (borate compound) as taught by .
 Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2008/0171286  A1) in view of Inasaki et al. (US 2018/0356730 A1) or Mizuno et al. (US 2017/0123315 A1) as applied to claims 1-7 and 10-12 above, and further in view of Iwai et al. (US 2008/0233516 A1).
Regarding claims 8-9, Okamura et al. do not explicitly disclose a protective layer including an inorganic lamellar compound on the image recording layer as instantly claimed. However, it is well-known feature that oxygen barrier performance, scratch resistance, and an anti-ablation function are produced by providing a protective layer containing an inorganic layered compound (see paragraphs [0272 & 0278] of Iwai et al.) A person skilled in the art could easily provide a protective layer containing an inorganic layered compound on the image forming layer of the lithographic printing plate material disclosed by Okamura et al. 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Oda et al. (US 2006/0199097A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722